                                                                          lilUtJ IN ePEN eGURT
                                                                          ON /;2   II Sll/9 -5 lJt
                                                                             Peter A. Moore, Jr., Cltr1<
                                                                             US Dlltrlct Court
                                                                             Eastern District of NC

                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                              NO. 5:19-CR-00006-FL


UNITED STATES OF AMERICA

                 V.


MOHAMMED HAKIM UPCHURCH


                               ORDER OF FORFEITURE

       WHEREAS, pursuant to the entry of a plea of guilty by the defendant, on July

24, 2019 to a violation of 18 U.S.C. §§ 922(g)(l) and 924, and pursuant to further

evidence of record and as presented by the Government, the Court finds that the

following personal property is hereby forfeitable pursuant to 18 U .S.C. § 924(d)(l), to

wit:

            •    (1) Taurus Model PT738, .380 caliber pistol with serial number 03651F,

                 and

            •    Any and all related ammunition;

       AND WHEREAS, by virtue of said finding, the United States is now entitled

to possession of said personal property, pursuant to Fed. R. Crim. P. 32.2(b)(3);

       It is hereby ORDERED, ADJUDGED and DECREED:

       1.       That based upon the Guilty Plea as to the defendant, and other evidence

of record, the United States is hereby authorized to seize the above-stated personal

property, and it is hereby forfeited to the United States for disposition in accordance

                                             1
with the law, including destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In

accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall become final as to the

defendant at sentencing.

       2.   That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

      SO ORDERED . This      Ir    day of   "[_Jp(J)r--/.,.[, 2019.


                                        LOU~~ WOOD FLA.NAG~
                                        Unite~States District Judge




                                            2
